Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for inferring, based on a first machine learning model, a workload for at least one of a CPU die or a memory die stacked in an integrated circuit (IC) package” in claim 17. The claim limitation is interpreted as disclosed in the paragraph [0025] “at least one of the CPU dies 210 includes an AI architecture circuitry…” and the paragraph [0030] “as shown in FIG. 4, the AI architecture circuitry 216 includes an example inference engine 410 and an example power management engine 412.”
“means for managing power consumption of the at least one of the CPU die or the memory die” in claim 17. The claim limitation is interpreted as disclosed in the paragraph [0025] “at least one of the CPU dies 210 includes an AI architecture circuitry…” and the paragraph [0030] “as shown in FIG. 4, the AI architecture circuitry 216 includes an example inference engine 410 and an example power management engine 412.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Lee et al. (United States Patent Application Publication US 2017/0205863), hereinafter Lee.

Regarding claim 1, Lee teaches an integrated circuit (IC) package ([0149] “processor 1700 may include an internal memory 1730, such as may be located on a separate die of a multi-die processor package.”) comprising: a computer processor unit (CPU) die; (Fig. 4 [0053] “Processor 400 includes any processor or processing device, such as a microprocessor, an embedded processor, a digital signal processor (DSP), a network processor, a handheld processor, an application processor, a co-processor, a system on a chip (SoC), or other device to execute code” [0065] “In an SoC environment, even more devices, such as a network interface, coprocessors, memory, graphics processor, and any other known computer devices/interface may be integrated on a single die or integrated circuit to provide small form factor with high functionality and low power consumption.” A processor on a single die is interpreted as a computer processor unit die.)
a memory die; ([0149] “processor 1700 may include an internal memory 1730, such as may be located on a separate die of a multi-die processor package.” An internal memory on a die is interpreted as a memory die.)
inference engine circuitry within the CPU die, ([0127] “power control logic 1600, which may be formed of combinations of hardware, software, and/or firmware, may be implemented as part of a larger power control unit of a processor such as a PCU.” A power control unit on a processor die as shown in Fig. 4 is interpreted as inference engine circuitry within the CPU die.)
the inference engine circuitry to infer, based on a first machine learning model, a workload for at least one of the CPU die or the memory die; ([0130] “For an expert heuristic model, experts identify the most relevant parameters of workloads and systems, create a prediction model to classify compute or memory bound workloads, and navigate toward the most energy efficient configurations for the identified workloads. For example, two intuitive heuristic models may be used.” [0131] “For a simple classification heuristic model (Hl), two parameters may be used to make decisions, e.g., instruction per second (IPS) and memory bandwidth (memBW). IPS is an indicator of core utilization while memBW directly shows memory occupancy.” The PCU of the processor die includes a classification heuristic model, which is interpreted as based on a first machine learning model, to identify the most relevant parameters of workloads, which is interpreted as to infer a workload for at least one of the CPU die or the memory die.) and 
power management engine circuitry within the CPU die, ([0127] “power control logic 1600, which may be formed of combinations of hardware, software, and/or firmware, may be implemented as part of a larger power control unit of a processor such as a PCU.” A power control logic to control power to the processor is included in the processor.)
the power management engine circuitry distinct from the inference engine circuitry, ([0130] “For an expert heuristic model, experts identify the most relevant parameters of workloads and systems, create a prediction model to classify compute or memory bound workloads, and navigate toward the most energy efficient configurations for the identified workloads. For example, two intuitive heuristic models may be used.” A model to identify the most relevant parameters of workloads and a model to classify workloads is different from the model to navigate or control the power configuration according to the identified and classified workloads are disclosed in different models.)
the power management engine circuitry to adjust, based on a second machine learning model different than the first machine learning model, operational parameters associated with the at least one of the CPU die or the memory die, the inferred workload to be an input to the second machine learning model. ([0130] “For an expert heuristic model, experts identify the most relevant parameters of workloads and systems, create a prediction model to classify compute or memory bound workloads, and navigate toward the most energy efficient configurations for the identified workloads. For example, two intuitive heuristic models may be used.” [0134] “In a machine learning model, runtime statistics may be included as attributes. A multi-dimensional record is a collection of average statistical values for all attributes during a sampling time period. The most energy efficient configuration for each time interval is assigned a label with the information of cores, threads, voltage, and frequency. The model predicts the next optimal power configuration.” Based on the identified and the classified workloads, which is interpreted as the inferred workload to be an input to the second machine learning model, energy efficient configuration or the power configuration of the cores are adjusted, which is interpreted as adjust operational parameters associated with the at least one of the CPU die, using the machine learning model, which is interpreted as based on a second machine learning model different than the first machine learning model.)  

Regarding claim 4, Lee further teaches wherein the power management engine circuitry is to adjust the operational parameters by: assigning at least one of a first power state or a first frequency to a first component of the at least one of the CPU die or the memory die; and assigning at least one of a second power state different than the first power state or a second frequency different than the first frequency to a second component of the at least one of the CPU die or the memory die. ([0040] “During power management, a given power plane of one IVR may be powered down or off when the processor is placed into a certain low power state, while another power plane of another IVR remains active, or fully powered.” [0040] “a processor can operate at various performance states or levels, so-called P-states, nan1ely from PO to PN…With regard to power states, an OSPM mechanism may specify different power consumption states, generally referred to as C-states, CO, Cl to Cn states. When a core is active, it runs at a CO state, and when the core is idle it may be placed in a core low power state, also called a core non-zero C-state (e.g., Cl-C6 states), with each C-state being at a lower power consumption level (such that C6 is a deeper low power state than Cl, and so forth).” Each power plane can be individually controlled with different power or different power consumption states such as P-states and C-states. Thus, one power plane, which is interpreted as a first component of the at least one of the CPU die, is adjusted or assigned at a certain power or with one power state while a different power plane, which is interpreted as at a second component of the at least one of the CPU die, is adjusted or assigned to different power or with different power state compared to the first component, which is interpreted as assigning at least one of a second power state different than the first power state or a second frequency different than the first frequency.) 

Regarding claim 5, Lee teaches wherein the inference engine circuitry is to infer the workload based on input from a device external to the IC package. ([0031] “A power management controller as described herein may be configured to allocate only needed resources to a workload, so that performance and energy efficiency can be maximized…Other example workloads include I/0 or network bounded workloads.” The workload includes I/O or network bounded workloads, which is external from a device to the multi-die package.) 

Regarding claim 12, Lee teaches a graphics processor unit (GPU) die, ([0049] “a core domain 310 can include a plurality of cores 3100-310,,, a graphics domain 320 can include one or more graphics engines, and a system agent domain 350 may further be present.” [0065] “In an SoC environment, even more devices, such as a network interface, coprocessors, memory, graphics processor, and any other known computer devices/interface may be integrated on a single die or integrated circuit to provide small form factor with high functionality and low power consumption.”)
the inference engine circuitry to infer a GPU workload for the GPU die and the power management engine circuitry to adjust additional operational parameters associated with the GPU die based on the inferred GPU workload. (As discussed above, the power to the processor on a single die, which includes the graphic processor, is adjusted based on the identified and classified workload, as discussed above in the claim 1.) 

Regarding claim 13, Lee teaches an apparatus comprising memory; instructions; ([0236] “Embodiments may be implemented in code and may be stored on a non-transitory storage medium having stored thereon instructions which can be used to program a system to perform the instructions.”) and processor circuitry to execute the instructions to at least: 
infer, using a first machine learning model, a workload for at least one of a CPU die or a memory die, both the CPU die and the memory die included in an integrated circuit (IC) package; ([0130] “For an expert heuristic model, experts identify the most relevant parameters of workloads and systems, create a prediction model to classify compute or memory bound workloads, and navigate toward the most energy efficient configurations for the identified workloads. For example, two intuitive heuristic models may be used.” [0131] “For a simple classification heuristic model (Hl), two parameters may be used to make decisions, e.g., instruction per second (IPS) and memory bandwidth (memBW). IPS is an indicator of core utilization while memBW directly shows memory occupancy.” The PCU of the processor die includes a classification heuristic model, which is interpreted as based on a first machine learning model, to identify the most relevant parameters of workloads, which is interpreted as to infer a workload for at least one of the CPU die or the memory die.) and 
adjust, based on a second machine learning model distinct from the first machine learning model, operational parameters associated with the at least one of the CPU die or the memory die, the inferred workload to be an input to the second machine learning model. ([0130] “For an expert heuristic model, experts identify the most relevant paran1eters of workloads and systems, create a prediction model to classify compute or memory bound workloads, and navigate toward the most energy efficient configurations for the identified workloads. For example, two intuitive heuristic models may be used.” [0134] “In a machine learning model, runtime statistics may be included as attributes. A multi-dimensional record is a collection of average statistical values for all attributes during a sampling time period. The most energy efficient configuration for each time interval is assigned a label with the information of cores, threads, voltage, and frequency. The model predicts the next optimal power configuration.” Based on the identified and the classified workloads, which is interpreted as the inferred workload to be an input to the second machine learning model, energy efficient configuration or the power configuration of the cores are adjusted, which is interpreted as adjust operational parameters associated with the at least one of the CPU die, using the machine learning model, which is interpreted as based on a second machine learning model different than the first machine learning model.)   

Regarding claim 14, Lee teaches wherein the operational parameters include a power gating. ([0129] “control information may be provided to the individual cores to indicate whether the given cores are to be powered on or off in the next operation interval.” A power gating is to shut off the current to blocks of the circuits no in use. Individual core, which will not be used, is turned off. Or the power to the core, which will not be used, is shut off. Since the power to the core is the current and the voltage, shutting off the power also shuts the current to the core, which is interpreted as a power gating.) 

Regarding claim 16, Lee teaches wherein the processor circuitry is to execute the instructions to determine assigned values for the operational parameters based on the inferred workload and on current values for the operational parameters. ([0160] “If it is determined that the workload is not memory bounded, control passes directly to block 1850 where current settings may be maintained. As such, in the next operation interval, the same number of cores may be powered on and these cores may continue to execute the current threads at current frequency and voltage levels.”) 

Regarding claim 17, Lee teaches an apparatus comprising: means for inferring, based on a first machine learning model, a workload for at least one of a CPU die or a memory die stacked in an integrated circuit (IC) package; ([0127] “power control logic 1600, which may be formed of combinations of hardware, software, and/or firmware, may be implemented as part of a larger power control unit of a processor such as a PCU.” A power control unit on a processor die as shown in Fig. 4 is interpreted as inference engine circuitry within the CPU die. [0130] “For an expert heuristic model, experts identify the most relevant parameters of workloads and systems, create a prediction model to classify compute or memory bound workloads, and navigate toward the most energy efficient configurations for the identified workloads. For example, two intuitive heuristic models may be used.” [0131] “For a simple classification heuristic model (Hl), two parameters may be used to make decisions, e.g., instruction per second (IPS) and memory bandwidth (memBW). IPS is an indicator of core utilization while memBW directly shows memory occupancy.” The PCU of the processor die includes a classification heuristic model, which is interpreted as based on a first machine learning model, to identify the most relevant parameters of workloads, which is interpreted as to infer a workload for at least one of the CPU die or the memory die.) and 
means for managing power consumption of the at least one of the CPU die or the memory die, the managing means to adjust, based on a second machine learning model distinct from the first machine learning model, operational parameters associated with the at least one of the CPU die or the memory die, the inferred workload to be an input to the second machine learning model. ([0127] “power control logic 1600, which may be formed of combinations of hardware, software, and/or firmware, may be implemented as part of a larger power control unit of a processor such as a PCU.” A power control logic to control power to the processor is included in the processor. [0130] “For an expert heuristic model, experts identify the most relevant paran1eters of workloads and systems, create a prediction model to classify compute or memory bound workloads, and navigate toward the most energy efficient configurations for the identified workloads. For example, two intuitive heuristic models may be used.” [0134] “In a machine learning model, runtime statistics may be included as attributes. A multi-dimensional record is a collection of average statistical values for all attributes during a sampling time period. The most energy efficient configuration for each time interval is assigned a label with the information of cores, threads, voltage, and frequency. The model predicts the next optimal power configuration.” Based on the identified and the classified workloads, which is interpreted as the inferred workload to be an input to the second machine learning model, energy efficient configuration or the power configuration of the cores are adjusted, which is interpreted as adjust operational parameters associated with the at least one of the CPU die, using the machine learning model, which is interpreted as based on a second machine learning model different than the first machine learning model.)
 
Regarding claim 18, Lee teaches wherein the operational parameters include a power gating. ([0129] “control information may be provided to the individual cores to indicate whether the given cores are to be powered on or off in the next operation interval.” A power gating is to shut off the current to blocks of the circuits no in use. Individual core, which will not be used, is turned off. Or the power to the core, which will not be used, is shut off. Since the power to the core is the current and the voltage, shutting off the power also shuts the current to the core, which is interpreted as a power gating.) 

Regarding claim 20, Lee teaches wherein the inferring means is to activate the managing means in response to detection of a change in the inferred workload, ([0158] “method 1800 begins by receiving workload characteristics information (block 1810).” [0159] “Still with reference to FIG. 18, next control passes to block 1830, where the workload may be classified.” FIG. 18 1810-1860. The inferring means to identify and classify workload to be executed. Thus, until the workload is changed, adjusting of the power to the cores or the processor is not performed.)
the managing means to be inactive prior to the detection of the change in the inferred workload.  (FIG. 18 1850, 1870-1880. [0160] “If it is determined that the workload is not memory bounded, control passes directly to block 1850 where current settings may be maintained.” Until the workload is changed, the current setting is maintained or the setting is not changed. Thus, the managing means is not performed if the workload is not changed.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schaefer (United States Patent Application Publication US 2013/0279276), hereinafter Schaefer.

Regarding claim 2, Lee teaches all the limitations of the IC package as defined in claim 1, as discussed above.
However, Lee does not teach wherein the CPU die and the memory die are stacked to define a first compute stack. 
Schaefer teaches wherein the CPU die and the memory die are stacked to define a first compute stack. (Fig. 4A & 4B. Stacked memory device 400 & 401 includes CPU 410 & 401 with 3D stacked memory dies 420 & 421.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee by incorporating the teaching of Schaefer of a compute stack of the stacked CPU die and the memory die. A computing device of the circuit has a limited footprint. Thus, a 3D stacked device increases the number of devices on a limited footprint, which further increases the computing capability. Therefore, it would be advantageous to incorporate the teaching of a compute stack of the stacked CPU die and the memory die to increase the computing capability of the device.

Regarding claim 10, Lee teaches wherein the CPU die is stacked in vertical alignment with the memory die, the CPU die and the memory die interconnected using through silicon vias. ([0024] “each Vint domain rail of a stacked memory device is connected through a power through silicon via (TSV) of the specific microchannel.”) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (United States Patent Application Publication US 2012/0173895), hereinafter Kim.

Regarding claim 6, Lee teaches all the limitations of the IC package as defined in claim 1, as discussed above.
Lee teaches the local control units associated with separate portions of the at least one of the CPU die or the memory die, ones of the local control units to determine values for the operational parameters corresponding to ones of the separate portions, ([0040] “each core may be associated with an integrated voltage regulator (IVR) 125 a - 125,, which receives the primary regulated voltage and generates an operating voltage to be provided to one or more agents of the processor associated with the IVR.”)
the operational parameters including at least one of power state, a voltage, a frequency, or a power gating. ([0040] “each core may be associated with an integrated voltage regulator (IVR) 125 a - 125,, which receives the primary regulated voltage and generates an operating voltage to be provided to one or more agents of the processor associated with the IVR.”) 
However, Lee does not teach wherein the power management engine circuitry is to determine specific power budgets for local control units based on a system-level power budget.
Kim teaches wherein the power management engine circuitry is to determine specific power budgets for local control units based on a system-level power budget. ([0023] “power control unit may allocate the power budget to each domain based on the efficiency rating values.” [0025] “the PCL 109 may be provided within each domain or a centralized power control unit 150 may be provided to perform power budget allocation.” Kim teaches that the power budget can be allocated to each domain of the processor based on the efficiency rate values, which are determined by an increase in the performance values in response to an increase in the frequency. [0021] “higher performance per power” is to control the power consumption of each domain. The power consumption is adjusted by allocating power budget on each domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lee to incorporate the teaching of Kim to manage the power consumption by adjusting power budgets assigned to local control units associated with separate components of the at least one of the CPU die or the memory die. Kim further improves upon Lee by allocating power budget to each domain based on the efficiency rating values. As recognized by Kim, for a limited amount of power, when there are multiple components requiring multiple frequencies, power budget allocation is critical. ([0004]) By allocating power budget to different domains based on the efficiency rating values, the balanced power allocation among multi-frequency domains improves the efficiency of performance of each domain and increases the utilization of the limited power. Therefore, it would be advantageous to adjust the power budget among each domain in order to improve the efficiency and the utilization of the limited power.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of G. H. Loh, Y. Xie and B. Black, "Processor Design in 3D Die-Stacking Technologies," in IEEE Micro, vol. 27, no. 3, pp. 31-48, May-June 2007, doi: 10.1109/MM.2007.59, hereinafter Loh.

Regarding claim 7, Lee teaches all the limitations of the IC package as defined in claim 1, as discussed above.
However, Lee does not teach wherein the CPU die includes a first layer of first logic circuits and a second layer of second logic circuits, the second layer being above the first layer, the first logic circuits being higher performance than the second logic circuits.
Loh teaches wherein the CPU die includes a first layer of first logic circuits (“Device layer 1” in Figure. A) and a second layer of second logic circuits, (Device layer 2 in Figure. A, Cache on top of the CPU core or stacking separate cores”) the second layer being above the first layer, (FIG. A. Device layer 2 is on top of Device layer 1.) the first logic circuits being higher performance than the second logic circuits. (Page 36, right column Lines 12-13, “cache on top of the CPU core”, the second layer (Device layer 2), which is a cache memory, is above the first layer (Device layer 1), which is a processor. Thus, as discussed above, the first layer of processor has higher performance than the second layer of the cache memory.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee by incorporating the teaching of Loh of the CPU die including a first layer of the first logic circuits and a second layer of second logic circuits, the second layer being above the first layer, the first logic circuits being higher performance than the second logic circuits. They are all directed toward three-dimensional chips. Loh further improves upon LEE, by fabricating a die with two device layers. As well known in the art before the effective filing date of the claimed invention, the number density of transistors is limited by a given two-dimensional footprint on a device. In order to increase the density, vertically stacking the device layers in 3D increases the number density of devices compared to a 2D layout. The performance of the device greatly depends on the number of transistors on a device. Therefore, it would be advantageous to improve the device performance by increasing the number of transistors by vertically increasing the device layers in 3D for a given 2D footprint.

Regarding claim 8, Lee in view of Loh teaches all the limitations of the IC package as defined in the claim 7, as discussed above.
Lee further teaches wherein the first layer includes at least one of the inference engine circuitry or the power management engine circuitry. (As discussed above, PCU included in the processor is interpreted as the first layer includes at least one of the inference engine circuitry or the power management engine circuitry.)

Regarding claim 9, Lee teaches wherein the second layer includes at least one of the inference engine circuitry or the power management engine circuitry. (Figure 3 (b), “functional unit blocks” As shown in Figure 3, each device layers can be processors, memory, or other functional unit blocks. One of functional unit blocks can be the AI architecture circuity since, as disclosed by Loh, the functional unit block can be arithmetic logic units, decoder, or bit arrays. Therefore, the second layer of “Device layer 2” can include the inference engine circuitry or the power management engine circuitry.)
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang (United States Patent Application Publication US 2019/0103153), hereinafter Huang.

Regarding claim 11, Lee teaches all the limitations of the IC package defined in claim 1, as discussed above.
However, Lee does not teach including an integrated heat spreader thermally coupled to at least one of the memory die or the CPU die.  
Huang teaches including an integrated heat spreader thermally coupled to at least one of the memory die or the CPU die. (160 in FIG. 5 and 6, heat spreader, As shown in FIG. 5 and 6, the heat spreader is mounted on top of the stacked dies. Thus, the heat spreader is coupled to at least one of the memory die or the CPU die.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified LEE to incorporate the teaching of Huang of an integrated heat spreader coupled to the memory die stacked in vertical alignment with the CPU die. They are all directed toward three-dimensional integrated circuits. Huang further improves upon LEE using the integrated heat spreader. As recognized by Huang, thermal management in any semiconductor is a critical issue for device reliability and performance ([0015]). The heat spreader on the stack of the semiconductor chip dissipates heat faster and more effectively resulting in improved thermal management. Thus, it would be advantageous to incorporate the heat spreader on top of the stacked dies for improvement in thermal management and device performance.

Claims 3, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schaefer as applied to claim 2 above, and further in view of ITO et al. (United States Patent Application Publication US 20100078790), hereinafter ITO.

Regarding claim 3, Lee in view of Schaefer teaches all the limitations of the IC package as defined in claim 2, as discussed above.
Schaefer further teaches wherein the CPU die is a first CPU die and the memory die is a first memory die. (Fig. 4A & 4B. Stacked memory device 400 & 401 includes CPU 410 & 401 with 3D stacked memory dies 420 & 421.)
However, Lee in view of Schaefer does not teach the IC package further including a second compute stack defined by a second CPU die stacked with a second memory die, the power management engine circuitry to adjust additional operational parameters associated with at least one of the second CPU die or the second memory die.
ITO teaches the IC package further including a second compute stack (Fig. 1, 100b, 200b) defined by a second CPU die (100b in Fig. 1 “processor LSI” Processor LSI is interpreted as the CPU die.) stacked with a second memory die, (Fig. 1, As shown in Fig. 1, processor LSI and memory LSI are stacked above the first stack, which includes 100a and 200a.) the power management engine circuitry to adjust additional operational parameters associated with at least one of the second CPU die or the second memory die. ([0086] “when a high power supply is needed only for processor LSIs 100, or a high power supply is needed only for memory LSIs, a through silicon via for power supply may be separately provided which passes through other LSIs and connects only with the power supply line in the processor LSI 100.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Schaefer by incorporating the teaching of ITO of the multi-die package including a second compute stack with a second CPU die and a second memory die stacked on top of the first compute stack. They are all directed controlling semiconductor devices. As recognized by ITO, with the advancement of microfabrication technology, the performance improvement and functional upgrade of LSIs have been achieved by integrating more transistors in a single chip. ([0005]) However, due to the effects of the limits of miniaturization and the increases in the cost of utilizing state-of-the-art processes, performance improvement by means of integration into a single chip as practiced so far may not be a best solution in the future. ([0005]) Three-dimensional integration by stacking a plurality of dies will be promising solution to increase the number of computing processors and memory on a limited footprint. ([0005]) Therefore, it would be advantageous to incorporate the teaching of ITO of the multi-die package including a second compute stack with a second CPU die and a second memory die stacked on top of the first compute stack in order to improve the integration of the number of processors and memory on a limited footprint of a single chip.

Regarding claim 15, Lee teaches all the limitations of the apparatus of claim 13, as discussed above.
Schaefer teaches wherein the CPU die is a first CPU die and the memory die is a first memory die, the first CPU die stacked with the first memory die to define a first compute stack (Fig. 4A & 4B. Stacked memory device 400 & 401 includes CPU 410 & 401 with 3D stacked memory dies 420 & 421.)
ITO teaches the apparatus further including a second compute stack (Fig. 1, 100b, 200b) defined by a second CPU die (100b in Fig. 1 “processor LSI” Processor LSI is interpreted as the CPU die.) stacked with a second memory die, (Fig. 1, As shown in Fig. 1, processor LSI and memory LSI are stacked above the first stack, which includes 100a and 200a.), 
the processor circuitry to execute the instructions to adjust additional operational parameters associated with at least one of the second CPU die or the second memory die. ([0086] “when a high power supply is needed only for processor LSIs 100, or a high power supply is needed only for memory LSIs, a through silicon via for power supply may be separately provided which passes through other LSIs and connects only with the power supply line in the processor LSI 100.”) 

Regarding claim 19, Lee teaches all the limitations of the apparatus of claim 17, as discussed above.
Schaefer teaches wherein the CPU die is a first CPU die and the memory die is a first memory die, the first CPU die stacked with the first memory die to define a first compute stack (Fig. 4A & 4B. Stacked memory device 400 & 401 includes CPU 410 & 401 with 3D stacked memory dies 420 & 421.)
ITO teaches the managing means to adjust additional operational parameters associated with at least one of a second CPU die or a second memory die, the second CPU die stacked with the second memory die to define a second compute stack. (Fig. 1, As shown in Fig. 1, processor LSI and memory LSI are stacked above the first stack, which includes 100a and 200a. [0086] “when a high power supply is needed only for processor LSIs 100, or a high power supply is needed only for memory LSIs, a through silicon via for power supply may be separately provided which passes through other LSIs and connects only with the power supply line in the processor LSI 100.”) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhandaru et al. (United States Patent Application Publication US 2016/0170478) teaches configuring power management functionality in a multicore processor to independently control voltage and frequency of cores.
Rosenweig et al. (United States Patent Application Publication US 2014/0258740) teaches adjusting an operating frequency of a communication interconnect between an integrated circuit comprising a multiple processor core and a power management unit to collect workload data and adjust an operating frequency of the communication interconnect in view of the workload metric from the workload data.
Salsbery et al. (United States Patent Application Publication US 2015/0185803) teaches methods and systems for dynamically adjusting a command input for controlling operating frequency settings to one or more components based on the workload.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                           

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187